


Exhibit 10.50

 

Execution Version

 

AMENDMENT NUMBER ONE TO
AIRCRAFT LEASE AGREEMENT

 

Dated as of November 10, 2008

 

AMONG

 

C.I.T. LEASING CORPORATION
as Lessor

 

AND

 

HAWAIIAN AIRLINES, INC.
as Lessee

 

Concerning:

 

One (1) Airbus A330-200 Aircraft
Two (2) Rolls-Royce Trent 772B Engines

 

--------------------------------------------------------------------------------


 

AMENDMENT NUMBER ONE TO AIRCRAFT LEASE AGREEMENT

 

This AMENDMENT NUMBER ONE TO AIRCRAFT LEASE AGREEMENT (this “Amendment”) is
dated as of November 10, 2008 and is entered into between C.I.T. LEASING
CORPORATION, a company organized and existing under the applicable laws of the
State of Delaware (“Lessor”) and HAWAIIAN AIRLINES, INC., a company organized
and existing under the applicable laws of Delaware (“Lessee”).

 

RECITALS

 

WHEREAS, Lessor and Lessee have previously entered into that certain Aircraft
Lease Agreement dated as of October 31, 2008 (as amended and supplemented to
date, the “Lease”);

 

WHEREAS, pursuant to the Lease, Lessee has agreed to lease from Lessor one
(1) Airbus model A330-200aircraft, equipped with two (2) Rolls-Royce Trent 772B
engines (as more fully described and defined in the Lease, the “Aircraft”);

 

WHEREAS, Lessor and Lessee entered into a Side Letter Agreement dated
October 31, 2008 (the “Side Letter”), in which Lessee was given the option to
accelerate the Scheduled Delivery Date from November 2010 to April 2010, and
Lessee has elected to exercise that option in accordance with the Side Letter;
and

 

WHEREAS, Lessee and Lessor desire to amend the provisions of the Lease as set
forth herein.

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lessor and Lessee hereby agree as follows:

 

AGREEMENT

 

1.             Definitions.  Capitalized terms not otherwise defined herein
shall have the meanings given to them in the Lease.

 

2.             Appendix 2A to Lease, Section 1.  Section 1 of Appendix 2A to the
Lease is amended by deleting “November” and replacing it with “April”.

 

3.             Effectiveness of this Amendment.  The modifications and
amendments to the terms of the Lease contained in and made by this Amendment
shall be effective as of the date hereof.

 

4.             No Other Modification.  Except as specifically provided herein,
all of the terms and conditions of the Lease, including but not limited to all
of Lessee’s obligations and liabilities set forth therein, remain unmodified and
are in full force and effect and the parties hereto hereby ratify the same.  On
and after the date hereof, each reference in the Lease to “this Lease”,
“hereunder”, “hereof”, or words of like import referring to the Lease shall mean
and be a reference to the Lease as amended by this Amendment.

 

--------------------------------------------------------------------------------


 

5.             Miscellaneous.

 

(a)       Governing Law.  THIS AMENDMENT SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, NEW YORK,
U.S.A. APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE WITHOUT REGARD FOR CONFLICT OF LAW PRINCIPLES (OTHER THAN THE PROVISIONS
OF SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

(b)       Successors and Assigns.  Subject to the provisions of Article 25 of
the Lease, the terms and provisions of this Amendment and each other Operative
Document shall be binding upon and inure to the benefit of Lessor and Lessee and
their respective successors and permitted assigns.

 

(c)       Counterparts.  This Amendment may be executed in counterparts, each of
which will constitute one and the same document.

 

(d)       Transaction Costs.  Each party hereto agrees to pay its own costs and
expenses incurred in connection with the preparation, execution and delivery of
this Amendment and any other documents delivered in connection herewith,
including without limitation, the fees, expenses and disbursements of counsel.

 

(e)       Time is of the Essence.  Time and strict and punctual performance are
of the essence with respect to each provision of this Amendment.

 

(f)        Entire Agreement.  This Amendment constitutes the entire agreement of
Lessor and Lessee concerning the revisions to the Scheduled Delivery Date and
supersedes and cancels any and all previous negotiations, arrangements,
agreements, understandings or letters of interest or intent with respect
thereto.

 

(g)       Further Assurances.  Each of Lessor and Lessee hereby confirms for the
benefit of the other party that it will promptly and duly execute and deliver
any such further documents and assurances and take such further actions as the
other party hereto may from time to time reasonably request in order to more
effectively carry out the intent and purpose of this Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have caused their duly authorized
representatives to execute and deliver this Amendment Number One to Aircraft
Lease Agreement as of the date first above written.

 

 

HAWAIIAN AIRLINES, INC.

 

C.I.T. LEASING CORPORATION

Lessee

 

Lessor

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

(Signature Page)

 

--------------------------------------------------------------------------------
